Exhibit 10.1


Summary of Named Executive Officer 2008 Salaries, 2007 Bonus
Awards, 2008 Maximum Bonus Potential, and 2008 Equity and Performance Awards


Base Salary Adjustments.  The Compensation Committee approved adjustments to the
annual base salaries for certain of the Named Executive Officers after a review
of performance and competitive market data.  The table below sets forth the
annual base salary levels of the Company's Named Executive Officers for 2007 and
2008 (the salary for 2007 became effective on April 1, 2007, and the salary for
2008 will become effective as of April 1, 2008).  The Named Executive Officers
were determined based on those identified in the Summary Compensation Table
contained in the Company’s proxy statement dated April 23, 2007 (the “2007 Proxy
Statement”), but do not include Mr. Lowenberg, former senior executive officer
in charge specialty operations, who will leave the Company on March 1, 2008 (as
previously disclosed).


Annual Bonus Awards.  The Compensation Committee also authorized the payment of
annual incentive (i.e., bonus) awards to each of the Company's executive
officers in respect of the year ended December 31, 2007.  The annual bonus
awards were made pursuant to the Company's annual bonus plan, with target
percentages ranging from 60% to 120 % in 2007.  For each of the Named Executive
Officers a minimum target percentage was established pursuant to such
executive’s employment agreement with the Company, which are listed as exhibits
to the Company’s Current Report on Form 8-K to which this Exhibit 10.1 is
attached and which are hereby incorporated by reference herein.  The Employment
Agreement for Mr. Paz is also described in the 2007 Proxy Statement under the
caption “Employment Agreements and Potential Payments Upon Termination or Change
in Control — Employment Agreement with Mr. Paz” beginning on page 25, and the
Employment Agreements for Messrs. Stiften, Boudreau and McNamee are described in
the 2007 Proxy Statement under the caption “Employment Agreements and Potential
Payments Upon Termination or Change in Control — Employment Agreements with
Other Named Executive Officers” beginning on page 29.


Pursuant to the bonus plan, in order for any bonus amount to be paid the Company
must meet an annual financial goal which is based on budgeted EBITDA (earnings
before interest, taxes, depreciation and amortization) and earnings per share.
 If the corporate financial target is not met, then the corporate bonus pool is
reduced to the extent necessary to enable the Company to meet its target.  If
the Company has met its annual financial goal, then actual bonus awards for
executive officers are determined based on the executive officers’ respective
bonus targets and an evaluation by the Committee (and in the case of senior
executives also by the CEO) of the extent to which work plan goals were
achieved.  In addition, if the Company meets certain “stretch” financial and
work plan targets, bonus targets may be increased by as much as 100%.  The
Committee reviews and approves the annual financial targets and the stretch work
plan goals.  In determining the extent of the achievement of work plan goals,
the Committee and the CEO evaluate the executive’s individual contribution to
the corporate work plan.  For 2007, the Company achieved its “stretch” financial
and work plan goals, and, accordingly, bonuses awarded to the Named Executive
Officers were enhanced by up to 100%.


The Compensation Committee also authorized the award of annual incentive (i.e.,
bonus) awards to each of the Company’s Named Executive Officers (excluding Mr.
Stiften who has announced his intention to retire from the Company by May 31,
2008, as previously disclosed) in respect of the year ending December 31, 2008. 
These awards were granted as “Other Awards” under the Company’s 2000 Long-Term
Incentive Plan, as amended (the “2000 LTIP”), and represent the maximum amount
which may be earned by the executive based on the achievement of individual and
corporate stretch financial and workplan goals.  The Compensation Committee may
exercise discretion to reduce such bonuses based on Company performance,
individual performance and other factors, but may in no event increase the
amount of such bonuses beyond the maximum.  In addition, if certain threshold
earnings per share targets are not met, then no such bonuses may be paid.


The following table sets forth the 2007 and 2008 base salary levels, along with
the annual bonus awards for 2007 and the maximum annual bonus awards for 2008,
for each of the Named Executive Officers:







       
Annual Base Salary
Annual Bonus
Award
Maximum
Bonus Award
 
Name
 
Title
2007
2008
2007
2008
 
 
George Paz
 
President, CEO and Chairman
$
920,000  
$
950,000  
$
2,124,000  
$
2,470,000  
 
 
Edward J.Stiften
 
Executive Vice President & CFO
$
445,000  
$
445,000  
$
697,600     N/A  
 
 
 
Thomas M.Boudreau
 
Executive Vice President, Legal and Strategy, and General Counsel
$
465,000  
$
500,000  
$
626,150  
$
875,000  
 
 
 
Edward Ignaczak
 
Executive Vice President, Sales and Account Management
$
350,000  
$
450,000  
$
456,890  
$
900,000  



  
 
 

--------------------------------------------------------------------------------

 
 Annual Long Term Incentive Awards


On February 20, 2008, the Compensation Committee approved awards of certain long
term incentive compensation to each of the Named Executive Officers (other than
Mr. Stiften).  The long term incentive compensation awards are comprised of a
mix of performance shares, non-qualified stock options and restricted stock,
granted under the 2000 LTIP, with values as follows:
 



 
Name
 
Title
Non-Qualified
Stock Options (1)
Performance
Shares
Shares of
Restricted Stock
 
 
George Paz
 
President, CEO and Chairman
$
2,680,000     36,732   26,237  
 
 
Edward J.Stiften
 
Executive Vice President and CFO
  N/A     N/A     N/A  
 
 
 
Thomas M. Boudreau
 
Executive Vice President, Legal and Strategy,
and General Counsel
$
750,000   5,874  
 
5,874  
 
 
 
Edward Ignaczak
 
Executive Vice President, Sales and Account
Management
$
700,000   5,482  
 
5,482  



(1)  This number reflects the nominal value of the option grants, with the
actual number of options granted to be determined on a basis consistant with a
method used by the Company to value options for financial reporting purposes
under FAS 123R, using the fair market value of the Company's stock on February
26, 2008.
 
Performance Shares.  The performance shares are settled in shares of the
Company’s common stock (the “Stock”) on a share-for-share basis.  The number of
shares of Stock to be delivered upon settlement of the performance shares is
determined based upon the Company’s performance over a set period versus a peer
group of companies selected by the Compensation Committee. 


Specifically, the number of shares issued in settlement of the performance share
awards will depend on where the Company’s performance for the period from
January 1, 2008 through January 1, 2011 ranks in relation to the designated peer
group in three equally-rated metrics:


·  
compound annual shareholder return (price appreciation plus reinvestment of
monthly dividends and the compounding effect of dividends paid on reinvested
dividends),

·  
compound annual growth in earnings per share (basic earnings per share before
extraordinary items and discontinued operations), and

·  
average return on invested capital (income before extraordinary items (available
for common stock) divided by total invested capital, which is the sum of total
long-term debt, preferred stock, minority interest and total common equity).



In order for any shares to be issued under the performance share awards, the
Company’s composite performance must rank in at least the 40th percentile in
relation to its peer group.  Assuming the Company’s composite performance for
the performance period is at the 40th percentile, the actual shares of Stock
issued will equal 35% of the award targeted for the Named Executive Officer; at
the 50th percentile, the actual shares of Stock issued will equal 100% of the
award targeted for the Named Executive Officer; and at the 80th percentile, the
actual shares of Stock issued will equal 250% of the award targeted for the
Named Executive Officer, which is the maximum number of shares that can be
awarded.  If the Company’s composite performance falls between these percentile
rankings, the actual shares of Stock issued will be determined by interpolation.


Realization of the performance share awards and their actual value, if any, will
depend on the applicable targets being met and the market value of the Stock on
the date the performance share awards are settled.


The awards provide for certain rights in the event of termination of employment
as a result of death, disability, retirement or termination by the Company
without cause (as defined), but terminate in the event of termination of
employment for any other reason prior to the last day of the performance period.
 Notwithstanding the foregoing, the awards provide that upon a change of control
(as defined) prior to the last day of the performance period, participants who
remain employed on the date of a change in control or who terminated earlier on
account of death, disability or retirement will receive cash equal to the value
of a portion of the Stock represented by the performance shares on the last
trading day before the change in control, and that participants who were
terminated earlier by the Company without cause will receive the cash value of
the Stock represented by between 100% and 250% of the performance shares on the
last trading day before the change in control.


The performance shares are subject to the terms of the 2000 LTIP and a
Performance Share Agreement entered into with each participant.  The 2000 LTIP
is listed as Exhibits 10.5, 10.6 and 10.7, and the form of award agreement is
listed as Exhibit 10.2, to the Current Report on Form 8-K to which this Exhibit
10.1 is attached and are hereby incorporated herein by this reference.


Stock Options.  The non-qualified stock options (“options”) were granted with a
specified exercise price of $63.84  per share, which was equal to the fair
market value of the Stock on the date of grant.  As required under the Company’s
Policy for Grant Approvals and for Establishing Grant Date for Equity Grants,
the grant date for the options is February 26, 2008, the third trading date
following the release of the Company’s 2007 financial results.  The options vest
and become exercisable in equal amounts annually over a period of three years on
the anniversary date of the grant, and expire on the seventh anniversary of
their grant.  The actual value, if any, of the options will depend on the market
value of the Stock on the date the options are exercised.
 
The options are subject to the terms and conditions of the 2000 LTIP as well as
a Stock Option Award Agreement entered into with each participant.  The 2000
LTIP is listed as Exhibits 10.5, 10.6 and 10.7, and the form of award agreement
is listed as Exhibit 10.3, to the Current Report on Form 8-K to which this
Exhibit 10.1 is attached and each are hereby incorporated herein by this
reference.


Restricted Stock.  The shares of restricted stock awarded to the Named Executive
Officers are initially subject to restrictions which prohibit the sale or
transfer of the restricted stock.  The restrictions on the restricted stock
lapse as to one-third of each award annually on February 28, 2009, 2010, and
2011.  Holders are entitled to the same rights to dividends on and to vote
shares of restricted stock as other shareholders.


The restricted stock awards are subject to the terms and conditions of the 2000
LTIP as well as a Restricted Stock Agreement entered into with each
participant.  The 2000 LTIP is listed as Exhibits 10.5, 10.6 and 10.7, and the
form of award agreement is listed as Exhibit 10.4, to the Current Report on Form
8-K to which this Exhibit 10.1 is attached and each are hereby incorporated
herein by this reference.







